Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 19-cv-03346-RBJ

C1.G., on behalf of his minor son, C.G., the aggrieved party

       Plaintiff,

v.

SCOTT SIEGFRIED, Superintendent of Cherry Creek School District,
CHRIS SMITH, Chief of Staff for the Educational Services Center of Cherry Creek School
District,
RYAN SILVA, Principal of Cherry Creek High School,
KEVIN UHLIG, Assistant Principal at Cherry Creek High School,
BRYNN THOMAS, Dean at Cherry Creek High School, and
CHERRY CREEK SCHOOL DISTRICT NO. 5.,

       Defendants.


                     ORDER ON DEFENDANTS’ MOTION TO DISMISS


       This matter is before the Court on defendants Scott Siegfried, Chris Smith, Ryan Silva,

Kevin Uhlig, Brynn Thomas, Carla Stearns, Cherry Creek School District No. 5 (the “District”),

and the District’s Board of Education (the “Board”)’s motion to dismiss, ECF No. 32, plaintiff

C.G.’s amended complaint, ECF No. 30, in its entirety. For the reasons stated herein, the motion

is GRANTED.

                                      I. BACKGROUND

       C.G. is a minor student who attended Cherry Creek High School (“CCHS”) until he was

officially expelled on October 21, 2019. ECF No. 30 ¶¶ 32, 77. On the evening of Friday,

September 13, 2019 C.G. and three friends from CCHS went to a thrift shop. Id. ¶¶ 34–35. C.G.

took a picture of his three friends wearing hats and wigs, including one hat that resembled a


                                                1
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 2 of 30




foreign military hat from the World War II period. Id. ¶ 35. C.G. posted the picture to the social

media platform Snapchat with the caption: “Me and the boys bout to exterminate the Jews.” Id.

¶ 36. The caption referenced an internet meme and was intended to be humorous. Id. ¶ 36–37.

C.G. posted the picture to his Snapchat story, meaning any “friend” of C.G.’s on Snapchat could

view the post. Id. ¶¶ 38, 43. C.G. did not tag anyone or send the picture directly to anyone. Id.

¶¶ 40–41.

       Pictures posted to Snapchat stories expire after twenty-four hours and are then

automatically deleted. Id. ¶ 39. However, C.G. removed the picture within a few hours of

posting. Id. That same evening he also posted an apology to his Snapchat story that stated: “I’m

sorry for that picture it was ment [sic] to be a joke.” Id. ¶ 45.

       One of C.G.’s “friends” on Snapchat viewed the picture before C.G. deleted it and took a

screenshot. Id. ¶ 43. She showed it to her father, who called the police and spread it to “others

in the Jewish community.” Id. ¶¶ 4, 43. Police officers responded to C.G.’s house and

determined there was no threat against anyone. Id. ¶ 44.

       School officials were also contacted about the picture. Id. ¶ 6. On Sunday, September

15, 2019 a CCHS student’s mother emailed CCHS Principal Ryan Silva, District Chief of Staff

Chris Smith, Rabbi Richard Rheins, Anti-Defamation League Regional Director Scott Levin, and

others. ECF No. 32-1 at 3. The student’s mother stated that the picture “ha[d] been widely

circulated throughout the Jewish community th[at] weekend” and “generate[d] fear, anger, and

sadness for [herself and her husband], and most importantly [her son] who ha[d] a class with at

least one of the students identified in the picture.” Id. The mother also referenced prior anti-

Semitic activity at CCHS and asked the school to use this incident to address the rise in hate

speech and hate crimes in the Cherry Creek community. Id. at 3–4; ECF No. 30 ¶ 56.



                                                   2
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 3 of 30




       In response, Principal Silva noted that the administration’s plan was to “escort the

students involved from period 1 as they arrive” on the following Monday morning. ECF No. 32-

1 at 1. He also explained:

       When an incident happens off campus, we have to make sure there is a nexus to
       school. This is the case because our primary function is not to police the
       community. If we can make a case that there is a nexus to school, we can address
       a situation that happened away from school. In this case, I feel the learning
       environment has been impacted.

Id.

       Early that Monday morning on September 16, 2019, CCHS School Resource Officer sent

Assistant Principal Kevin Uhlig a copy of the picture and the subsequent apology. ECF No. 30 ¶

48. Assistant Principal Uhlig forwarded the email, with attachments, to other school officials.

Id.

       Later on Monday morning, school security met C.G. at his first period class and escorted

him to Dean of Students Brynn Thomas’s office. Id. ¶¶ 49–50. Dean Thomas notified C.G. that

he was suspended for five days through September 20, 2019 while CCHS investigated how his

off-campus speech impacted the school environment. Id. ¶ 51. The suspension was premised on

a violation of District policy JICDA-13, which prohibits verbal abuse by a student “while in

school buildings, on school grounds, in school vehicles, or during a school-sponsored activity.”

Id. ¶ 52; ECF No. 32-3 at 3. C.G. asserts that he was not given the opportunity to appeal this

suspension decision. ECF No. 30 ¶ 53.

       At 10:30 a.m. that same day, Assistant Principal Uhlig emailed District Executive

Director of High School Education Carla Stearns stating his desire to “go for an expulsion

review on [C.G.].” Id. ¶ 54.




                                                3
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 4 of 30




       That afternoon, Principal Silva sent an email to the CCHS community, including

students, parents, and staff, about the “anti-Semitic social media post over the weekend.” Id. ¶

58. Principal Silva explained that the school “was investigating to determine the impact on the

school environment and will take appropriate action.” Id. He emphasized that CCHS “does not

tolerate hateful speech or actions,” and that CCHS’s “responsibility is to keep students safe and

to provide a place where students of every race, ethnicity, religion, gender and sexual orientation

feel safe, valued and supported.” Id.; ECF No. 32-2. Over the next few days, multiple news

outlets ran stories covering the Snapchat post and three additional parents contacted CCHS about

it. ECF No. 30 ¶¶ 59–60.

       Meanwhile, CCHS used an advisory period on Monday, September 23, 2019 to discuss

C.G.’s post and encourage conversation between students and faculty about offensive and

insensitive speech. Id. ¶ 63. CCHS holds an advisory period twice a week for thirty minutes.

Id. ¶ 62. The advisory periods are intended to manage the administrative and counseling tasks

that have historically interrupted educational time. Id.

       On September 18, 2019 Dean Thomas informed C.G.’s mother that C.G.’s suspension

was being extended for five additional days through September 27, 2019 to facilitate an

expulsion review process. Id. ¶ 64. Assistant Principal Uhlig sent a follow-up letter confirming

this decision. Id. Neither Dean Thomas nor Assistant Principal Uhlig cited a specific policy to

support the extension, so C.G. alleges that it was again based on District policy JICDA(13). Id.

C.G. asserts that he was not given the opportunity to appeal this suspension extension decision.

Id. ¶ 65. Specifically, C.G. argues that in violation of District policy JKD-1-R, his parents were

not given notice of a time and place they could meet with Dean Thomas or Assistant Principal

Uhlig to review the suspension. Id.



                                                 4
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 5 of 30




       Later that same day, Chief of Staff Smith notified C.G. that his suspension was being

extended an additional eleven school days through October 21, 2019 (which spanned CCHS’s

scheduled fall break) to allow for completion of the expulsion process. Id. ¶ 66. C.G. again

asserts that his parents were not notified of a time and place they could meet with school officials

to review the suspension. Id.

       C.G. and his parents attempted to engage defendants and other CCHS and District

officials about the incident. Id. ¶ 67. On September 23, 2019, C.G.’s parents sent a packet to

Superintendent Siegfried, Chief of Staff Smith, District Director Sterns, Principal Silva,

Assistant Principal Uhlig, Dean Thomas, and other District officials that included: a letter from

C.G. accepting full responsibility for the Snapchat picture, apologizing for his behavior,

explaining that it was an impulsive lapse of judgment not intended to hurt anyone, and stating

that he had recently spent time educating himself about Jewish history and talking with Jewish

community members and advocacy groups; a letter from C.G.’s parents reiterating C.G.’s

journey of education and reticence; and letters from community members who know C.G. and

his family requesting that CCHS turn this into “a learning opportunity.” Id. ¶ 68. On September

24, 2019 C.G.’s mother followed up on this information and requested a meeting with District

officials. Id. ¶ 69. District Director Stearns explained there would be no meeting and noted that

C.G. was set for an expulsion hearing. Id.

       The District held the expulsion hearing on October 7, 2019. Id. ¶ 70. At the hearing

C.G. asserted that his speech was protected by the First Amendment. Id. ¶ 73. Assistant

Principal Uhlig testified that CCHS was entitled to regulate off-campus speech if it had a

“nexus” with the school environment, although he acknowledged that the word “nexus” does not

appear in any District policy. Id. He testified that at the time he made the decision to pursue



                                                 5
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 6 of 30




expulsion against C.G., he was unaware that C.G. had posted an apology to his Snapchat feed.

Id. ¶ 71. C.G. alleges that Assistant Principal Uhlig concealed the fact that he had received a

screenshot of C.G.’s apology post via email four hours before he “decided to recommend

expulsion,” presumably referring to the email in which Assistant Principal Uhlig recommended

“go[ing] for an expulsion review.” Id. ¶¶ 54, 71.

       Assistant Principal Uhlig also testified that the post caused “extreme outcry of concerned

community members and students . . . over fear to come to school” and “fear to access

education.” Id. ¶ 72. He did not reference specific support for this comment. C.G. alleges that

in fact “[n]o student expressed fear about coming to school . . . and no student was afraid to

access education.” Id.

       The hearing officer found that C.G. was not on campus or at a school-sanctioned activity

when he posted the picture; C.G. did not use a device or website related to CCHS or the District

to post the picture; C.G. did not tag CCHS or the District or any employee thereof in his post; no

evidence indicated that C.G.’s actions were directed towards CCHS, any CCHS activity, or the

District community; and C.G. did not make a specific threat to any individual in his post. Id. ¶

73. She also found that she could not determine issues of law, including whether C.G.’s speech

was protected by the First Amendment. Id.

       The hearing officer further found that C.G. had not violated District policy JICDA(13),

the provision relied upon by Dean Thomas relied for C.G.’s initial suspension and by Assistant

Principal Uhlig for the first extension of C.G.’s suspension. Id. ¶ 74. Specifically, the hearing

officer found that District policy JICDA(13) applied only to behaviors engaged in while students

are in school buildings, on school grounds, in school vehicles, or during a school-sponsored

activity. Id. C.G.’s conduct occurred off-campus and was not associated with any CCHS



                                                 6
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 7 of 30




vehicle, activity, or event. Id. However, the hearing officer found that C.G. violated other

District policies and recommended expulsion. Id. ¶ 75.

       Colorado law and District policy require the Superintendent to review the hearing

officer’s factual findings and recommendation and to issue a written decision within five days of

the expulsion hearing. Id. ¶ 76. On October 21, 2019, fourteen days after the expulsion hearing,

Superintendent Siegfried notified C.G. that he was expelled from CCHS for one year. Id. ¶ 77.

Superintendent Siegfried found that C.G.’s actions violated the following District policies: (1)

JICDA(13) prohibiting verbal abuse in a school building or on school property (overruling the

hearing officer’s finding that JICDA(13) did not apply); (2) JICDA(19) regulating “behavior on

or off school property which is detrimental to the welfare, safety or morals of other students or

school personnel”; (3) ACC-R prohibiting intimidation, harassment, or hazing by directing an

obscene comment or gesture at another person or insulting or challenging another person or by

threatening another person; and (4) JKD-1-E, which allows for suspension, expulsion or denial

of admission for behavior on or off school property that is detrimental to the welfare or safety of

other pupils or of school personnel including behavior that creates a threat of physical harm. Id.

       C.G. appealed Superintendent Siegfried’s decision to the Board. The Board held a

hearing on December 2, 2019 with all Board members present. Id. ¶ 78. The same day, the

Board voted to affirm Superintendent Siegfried’s decision. Id. The Board did not provide any

written findings to C.G. Id.

                                     Procedural Background

       On November 26, 2019 C1.G. filed a complaint on behalf of his minor son C.G. in this

Court against the District, Superintendent Siegfried, Principal Silva, Chief of Staff Smith, Dean

Thomas, and Assistant Principal Uhlig. ECF No. 1. On March 2, 2020 C1.G filed an amended



                                                 7
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 8 of 30




complaint adding as defendants Director Stearns and the Board. ECF No. 30.

       The complaint alleges five causes of action under 42 U.S.C. § 1983. First, C.G. alleges a

violation of the First and Fourteenth Amendments against Superintendent Siegfried, Principal

Silva, Chief of Staff Smith, Dean Thomas, and Assistant Principal Uhlig, Director Stearns, and

the Board for suspending and expelling C.G. Id. ¶¶ 79–94. Second, C.G. alleges a violation of

the First and Fourteenth Amendments against the District and the Board for adopting

unconstitutional policies, failing to train staff on free speech rights, and a pattern of disciplining

students for protected speech. Id. ¶¶ 95–109. Third, C.G. alleges a violation of Fourteenth

Amendment procedural due process rights against all defendants for suspending and expelling

him. Id. ¶¶ 110–29. Fourth, C.G. alleges a violation of Fourteenth Amendment procedural due

process rights against the District and the Board for adopting overbroad and vague policies. Id.

¶¶ 130–40. Fifth, C.G. alleges a violation of the First and Fourteenth Amendments against all

defendants for conspiracy to violate C.G.’s constitutional rights. Id. ¶¶ 141–50.

       On March 13, 2020 defendants filed a motion seeking to dismiss all claims. ECF No. 32.

Defendants argue that all of C.G.’s claims fail as a matter of law; defendants are all entitled to

qualified immunity; Superintendent Siegfried is entitled to absolute immunity; and naming both

the District and the Board as defendants is redundant. Id. C.G. voluntarily dismisses the Board

as a redundant party. ECF No. 36 at 16 n.5.

                                  II. STANDARD OF REVIEW

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plausible claim is one that “allows the court to draw the reasonable inference that the



                                                   8
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 9 of 30




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While courts must accept well-pled allegations as true, purely conclusory statements are not

entitled to this presumption. See id. at 678, 681. Therefore, so long as the plaintiff pleads

sufficient factual allegations such that the right to relief crosses “the line from conceivable to

plausible,” she has met the threshold pleading standard. Twombly, 550 U.S. at 556, 570.

                                          III. ANALYSIS

        A. First Claim: First Amendment Free Speech Challenge

        The parties dispute whether to apply the standard articulated in Tinker v. Des Moines

Independent Community School District, 393 U.S. 503 (1969); if Tinker does apply, whether its

contours are different when applied to off-campus speech; and regardless, whether C.G.’s

conduct is protected. I address each question in turn.

               1. Whether Tinker Applies to Off-Campus Speech

        The parties dispute what standard to apply when a public-school district disciplines a

student for speech made off-campus and not during school activities. Neither the Supreme Court

nor the Tenth Circuit have directly addressed this issue. See Hunt v. Bd. of Regents of Univ. of

New Mexico, 792 F. App'x 595, 606 (10th Cir. 2019). However, several federal Courts of

Appeals have applied the standard articulated in Tinker, 393 U.S. 503, to off-campus speech.

Under Tinker, “a public school may not restrict private student expression unless the school

reasonably forecasts it ‘would materially and substantially interfere with the requirements of

appropriate discipline in operation of the school,’ or ‘impinge upon the rights of other students.’”

Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 36 (10th Cir. 2013) (citing Tinker, 393 U.S. at

513).




                                                  9
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 10 of 30




        In the absence of definitive Tenth Circuit law, defendants urge me to follow these Courts

 of Appeals and extend Tinker to off-campus speech. ECF No. 32 at 5–6. C.G. rejects such an

 extension, arguing instead that off-campus speech is fully protected by the First Amendment.

 ECF No. 36 at 5–6.

        I acknowledge the Supreme Court’s long-standing distinction between on-campus or

 school-sponsored speech—which generally can be regulated by school authorities—and off-

 campus or non-school-sponsored speech—which generally is protected by the First Amendment.

 See, e.g., Morse v. Frederick, 551 U.S. 393, 405 (2007) (noting that, when affirming a student’s

 suspension for unveiling a “Bong hits 4 Jesus” banner at a school-sponsored rally, the “same

 speech in a public forum outside the school context . . . would have been protected”). The Tenth

 Circuit has expressly upheld the Supreme Court’s “recogni[tion] that the First Amendment rights

 of students in public schools are not automatically coextensive with the rights of adults in other

 settings, and must be applied in light of the special characteristics of the school environment.”

 West v. Derby Unified Sch. Dist. No. 260, 206 F.3d 1358, 1366 (10th Cir. 2000) (quoting

 Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988)).

        However, the Tenth Circuit has recently recognized “that five out ‘of the six circuits to

 have addressed whether Tinker applies to off-campus speech . . . have held it does.’” Hunt, 792

 F. App'x at 605 (quoting Bell v. Itawamba Cty. Sch. Bd., 799 F.3d 379, 393 (5th Cir. 2015))

 (applying qualified immunity where, given the circuit split, clearly established law does not

 mandate applying Tinker to off-campus speech). The Second, Fourth, Fifth, Eighth, and Ninth

 Circuits have all applied Tinker to off-campus speech. See Doninger v. Niehoff, 527 F.3d 41, 48

 (2d Cir. 2008); Kowalski v. Berkeley Cty. Schs., 652 F.3d 565, 573 (4th Cir. 2011); D.J.M. ex rel.

 D.M. v. Hannibal Pub. Sch. Dist. No. 60, 647 F.3d 754, 766–67 (8th Cir. 2011); Wynar v.



                                                  10
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 11 of 30




 Douglas Cty. Sch. Dist., 728 F.3d 1062, 1068–69 (9th Cir. 2013). There is an intra-circuit split

 within the Third Circuit. See Layshock v. Hermitage Sch. Dist., 650 F.3d 205, 219–20 (3d Cir.

 2011) (en banc) (Jordan, J., concurring) (discussing that Tinker 's applicability to off-campus

 speech remains unresolved in the Third Circuit). The First, Sixth, Seventh, Tenth, Eleventh, and

 D.C. Circuits have yet to directly address the issue. See Bell, 799 F.3d at 393–94.

        I adopt the majority view that Tinker applies to off-campus speech. I agree with the Fifth

 Circuit that “[t]he pervasive and omnipresent nature of the Internet has obfuscated the on-

 campus/off-campus distinction . . . mak[ing] any effort to trace First Amendment boundaries

 along the physical boundaries of a school campus a recipe for serious problems in our public

 schools.” Id. at 396–97. Even as far back as 2008, the Second Circuit also recognized that

 “territoriality is not necessarily a useful concept in determining the limit of [school

 administrators’] authority” in this era where “students both on and off campus routinely

 participate in school affairs, as well as in other expressive activity unrelated to the school

 community, via blog postings, instant messaging, and other forms of electronic communication.”

 Doninger, 527 F.3d at 48–49 (alteration in original). The modern reality of social media is that

 off-campus electronic speech regularly finds its way into schools and can disrupt the learning

 environment. Failing to adapt to this reality would be inconsistent with the Supreme Court’s

 recognition that “the First Amendment rights of students in public schools are not automatically

 coextensive with the rights of adults in other settings, and must be applied in light of the special

 characteristics of the school environment.” West, 206 F.3d at 1366 (quoting Kuhlmeier, 484 U.S.

 at 266). Applying Tinker to off-campus speech properly protects both students’ constitutional

 rights and the evolving nature of “the school environment.” Social media has become part of

 that environment, whether its engagement is on- or off-campus.



                                                   11
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 12 of 30




                2. Defining Tinker in the Context of Off-Campus Speech

        The Tenth Circuit has fleshed out what constitutes a substantial interference under

 Tinker. “A disruption need not actually materialize . . . . so long as the situation ‘might

 reasonably [lead] authorities to forecast’ substantial disruption or interference with the rights of

 others.” Taylor, 713 F.3d at 36–37 (citing Tinker, 393 U.S. at 514). The “mere . . . discomfort

 and unpleasantness that always accompany an unpopular viewpoint” is not sufficient to justify

 restricting speech. Id. at 37 (citing Tinker, 393 U.S. at 508–09). Rather, “[f]or a school’s

 forecast to be reasonable, courts generally require that it be based on a ‘concrete threat’ of

 substantial disruption.” Id. (quoting Sypniewski v. Warren Hills Regional Bd. of Educ., 307 F.3d

 243, 262 (3d Cir. 2002)).

        C.G. argues that Tinker as applied to off-campus speech requires additional elements than

 Tinker as applied to on-campus speech, including either intentional direction towards the school

 environment or direct threats to the safety of the school, students or employees. ECF No. 36 at

 6. I disagree. Of course, “[t]here is surely a limit to the scope of a high school’s interest in the

 order, safety, and well-being of its students when the speech at issue originates outside the

 schoolhouse gate.” Kowalski v. Berkeley Cty. Sch., 652 F.3d 565, 573 (4th Cir. 2011). However,

 I find that Tinker already properly incorporates that limit through its holistic “substantial

 disruption” language.

        Some courts incorporate intentional direction by considering the “nexus” between the

 off-campus speech and the school. See, e.g., McNeil v. Sherwood Sch. Dist. 88J, 918 F.3d 700,

 707 (9th Cir. 2019) (“[C]ourts considering whether a school district may constitutionally regulate

 off-campus speech must determine, based on the totality of the circumstances, whether the

 speech bears a sufficient nexus to the school.”). For example, in Kowalski v. Berkeley County



                                                   12
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 13 of 30




 Schools, 652 F.3d at 567, the Fourth Circuit considered “a Myspace.com webpage called

 ‘S.A.S.H.,’ which [the student] claims stood for “Students Against Sluts Herpes” and which was

 largely dedicated to ridiculing a fellow student.” The Fourth Circuit found that “the School

 District was authorized by Tinker to discipline Kowalski, regardless of where her speech

 originated, because the speech was materially and substantially disruptive in that it “interfer[ed] .

 . . with the schools’ work [and] colli[ded] with the rights of other students to be secure and to be

 let alone.” Id. at 573–74 (quoting Tinker, 393 U.S. at 508, 513) (alterations in original). The

 court found disruption based on “the nexus of Kowalski's speech to Musselman High School's

 pedagogical interests.” Id. at 573. Specifically, the student “knew that the electronic response

 would be, as it in fact was, published beyond her home and could reasonably be expected to

 reach the school or impact the school environment,” and “[s]he also knew that the dialogue

 would and did take place among Musselman High School students whom she invited to join the

 ‘S.A.S.H.’ group and that the fallout from her conduct and the speech within the group would be

 felt in the school itself.” Id.

         Other courts incorporate intentional direction when analyzing the reasonableness of the

 school’s response. See, e.g., Cuff ex rel. B.C. v. Valley Cent. Sch. Dist., 677 F.3d 109, 113 (2d

 Cir. 2012) (explaining that the Tinker “test is an objective one, focusing on the reasonableness of

 the school administration’s response, not on the intent of the student”). For example, in Porter v.

 Ascension Parish School Board, 393 F.3d 608, 611 (5th Cir. 2004), the school expelled a student

 after the student’s brother brought to school a sketchpad containing a two-year-old drawing of an

 armed attack on the school. The Fifth Circuit concluded that the speech was protected under




                                                  13
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 14 of 30




 Tinker because the drawing “was completed [at] home, stored for two years, and never

 intended by [the creator of the drawing] to be brought to campus.” 1 Id. at 615.

        Similarly, in C.G.’s cited case of J.S. ex rel. Snyder v. Blue Mountain Sch. Dist., 650 F.3d

 915 (3d Cir. 2011), the court considered intentional direction not as a prerequisite but rather in

 the context of foreseeable disruption. The majority found that the school could not have

 reasonably forecasted substantial disruption when a student created a Myspace profile for the

 principal containing profanity-laced statements insinuating that he was a sex addict and a

 pedophile. See id. at 921–22, 925. The court considered the impact on the learning environment

 as a whole, noting that “[t]he profile was so outrageous that no one could have taken it

 seriously,” the student had made the profile “private,” and “[t]he fact that her friends happen to

 be Blue Mountain Middle School students . . . does not mean that [her] speech targeted the

 school.” Id. at 930–31. C.G. cites specifically to the concurrence, which agreed, finding that the

 student “had no reason to know that [her Myspace profile] would make its way onto campus”

 because Myspace was blocked on school computers and she had made her profile “private.” See

 id. at 940 (Smith, J., concurring). Thus even the concurrence to which C.G. cites focuses not on

 intentional direction, but on foreseeable disruption. Because of the nature of the speech, the

 school could not have reasonably forecasted that the speech would cause substantial disruption.

 The fact that the student did not intend and “had no reason to know” that the profile would reach

 was relevant in that consideration, but not definitive.

        It is worth again mentioning the ever-evolving nature of technology. The conduct in

 Snyder occurred in 2007—twelve years prior to the 2019 conduct at issue here. In those twelve



 1
  It is worth noting that Porter v. Ascension Parish School Board, 393 F.3d 608, 615 (5th Cir.
 2004), does not involve social media use and therefore lacks an important dimension of the
 analysis here.
                                                  14
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 15 of 30




 years, smart phones became ubiquitous, social media use exploded, and students gained access to

 the internet anytime from anywhere. It is laughable to compare Myspace access in 2007 to

 social media access in 2019. In 2007 the fact that a school blocked Myspace may have indeed

 meant that students would not be able to access the website during the school day. See id. Yet in

 2019 onwards there is little a school can do to prevent students from accessing and discussing

 social media on campus throughout the day. It must be expected that most social media use will

 reach campus. Thus, in considering whether social-media-based speech will cause substantial

 disruption, whether a student intentionally directed that speech towards campus is a less useful

 analytical tool today.

        Indeed, at least one circuit has expressly rejected a discrete intentional-direction

 requirement in applying Tinker to off-campus speech. In Wisniewski v. Board of Education of

 Weedsport Central School District, the Second Circuit considered a student’s instant messenger

 icon that showed a gun firing a bullet at a person’s head with the words, “Kill Mr.

 VanderMolen,” who was a teacher. 494 F.3d 34, 36 (2d Cir. 2007). The Second Circuit

 affirmed the student’s suspension, finding it irrelevant “whether or not [the student] intended his

 IM icon to be communicated to school authorities or, if communicated, to cause a substantial

 disruption.” Id. at 40.

        It is true that in Bell v. Itawamba, 799 F.3d at 396, the Fifth Circuit held that

 “Tinker governs our analysis, as in this instance, when a student intentionally directs at the

 school community speech reasonably understood by school officials to threaten, harass, and

 intimidate a teacher, even when such speech originated, and was disseminated, off-campus

 without the use of school resources.” Id. (emphasis added). But the court acknowledged the

 variety of approaches used by other courts in applying Tinker to off-campus speech and that



                                                  15
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 16 of 30




 “such determinations are heavily influenced by the facts in each matter.” Id. It emphasized

 “[t]he pervasive and omnipresent nature of the Internet” and expressly refused “to adopt any

 rigid standard in this instance.” Id.

         C.G. also argues that Tinker as applied to off-campus speech requires a direct threat to

 the school or to a particular teacher or student. Yet none of C.G.’s cited cases indicate that a

 direct threat is required. As with intentional direction, it is true that where a direct threat is

 made, substantial disruption to the learning environment is more likely. But it does not logically

 follow that no substantial disruption occurs in the absence of a direct threat. I will not narrow

 Tinker as applied to off-campus speech as such. Doing so would be contrary to the Tenth

 Circuit’s analysis of substantial disruption, which requires not a threat of physical harm but

 merely “a ‘concrete threat’ of substantial disruption.” Taylor, 713 F.3d at 37 (quoting

 Sypniewski v. Warren Hills Regional Bd. of Educ., 307 F.3d 243, 262 (3d Cir. 2002)).

         As such, I reject C.G.’s attempts to narrow Tinker as applied to off-campus speech.

                 3. Applying Tinker to the Facts

         C.G.’s post was made off-campus on a Friday evening. The post was visible only to his

 Snapchat “friends” and only for twenty-four hours, to be automatically deleted before school

 resumed on Monday; and C.G. ultimately deleted it only hours after posting. Yet the picture

 itself contained three of C.G.’s classmates, and C.G.’s “friend” list contained many more

 classmates. C.G. must have known, or should reasonably have known, “that the electronic

 response would be, as it in fact was, published beyond [his] home and could reasonably be

 expected to reach the school.” Kowalski, 652 F.3d at 573. As discussed above, social media use

 in today’s world must generally be expected to reach the school. Although not irrelevant, it is

 not dispositive that C.G. did not intend the post to reach the school environment.



                                                    16
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 17 of 30




        Additionally, the content of C.G.’s post was more than merely an “unpopular viewpoint.”

 Taylor, 713 F.3d at 37. Nor, in contrast to the student in Snyder, 650 F.3d at 930–31, was the

 post “so outrageous that no one could have taken it seriously.” True, C.G. did not intend “Me

 and the boys bout to exterminate the Jews” as a legitimate threat, and the school did not take it as

 such. But the post was not “so outrageous that no one could have taken it seriously.” Indeed,

 many students and parents did take it as serious anti-Semitic hate speech. One of C.G.’s friends

 immediately showed the post to her father, who found it so concerning as to contact the police.

 It spread throughout the Jewish community. A student’s parents contacted Principal Silva before

 the weekend was over, stating that the post had “generate[d] fear, anger, and sadness” for her son

 and referencing prior hate speech and hate crimes in the Cherry Creek community. Over the

 next few days, multiple news outlets ran stories about the post and three additional parents

 contacted CCHS about it. CCHS held an advisory period specifically to address the post and to

 facilitate discussion between students and faculty about hate speech.

        C.G. characterizes these facts as “mild distraction” insufficient to constitute substantial

 disruption. ECF No. 36 at 10 (quoting J.C. ex rel. R.C. v. Beverly Hills Unified Sch. Dist., 711 F.

 Supp. 2d 1094, 1120 (C.D. Cal. 2010)). But C.G.’s conduct did not cause mere “routine,”

 “[p]etty disagreements among” students and a few corresponding parent complaints. T.V. ex rel.

 B.V. v. Smith-Green Cmty. Sch. Corp., 807 F. Supp. 2d 767, 772, 782–83 (N.D. Ind. 2011)

 (finding insufficient disruption when a group of girls posted “raunchy photographs” of

 themselves, resulting in “‘divisiveness’ with the girls on the volleyball teams” because one group

 of girls approved and one group of girls “wanted to have no part of it”). Nor did C.G.’s conduct

 result merely in a student who “felt embarrassed” and “temporarily did not want to go to class.”

 J.C. ex rel. R.C., 711 F. Supp. 2d at 1117 (finding insufficient disruption when a student posted a



                                                 17
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 18 of 30




 video to YouTube in which several students made derogatory, sexual, and profanity-laced

 statements about a classmate). Such “[p]etty disagreements” and student embarrassment are a

 routine (if unfortunate) part of the school environment. On the other hand, anti-Semitic

 comments—even comments intended as a joke—cause a far more insidious disruption.

 Although media coverage is not necessarily indicative of disruption in the school environment

 itself, it is telling that so many news stories ran on C.G.’s post. It was foreseeable that an anti-

 Semitic attempt at humor might cause substantial disruption to the learning environment. The

 post “was materially and substantially disruptive in that it ‘interfer[ed] . . . with the

 schools’ work [and] colli[ded] with the rights of other students to be secure and to be let

 alone.’” Kowalski, 652 F.3d at 573–74 (quoting Tinker, 393 U.S. at 508, 513) (alterations in

 original).

         C.G. also misunderstands the Tinker standard by focusing only on the actual disruption.

 The Tinker standard encompasses foreseeable disruption, which includes disruption that the

 school may have headed off by taking immediate and decisive action. See Tinker, 393 U.S. at

 514. C.G. further implies that the school itself caused much of the disruption. Yet “cases do not

 distinguish between ‘substantial disruption’ caused by the speaker and ‘substantial disruption’

 caused by the reactions of onlookers or a combination of circumstances.” Dariano v. Morgan

 Hill Unified Sch. Dist., 767 F.3d 764, 778 (9th Cir. 2014).

         It is commendable that C.G. recognized his error, took responsibility, and engaged with

 members of the Jewish community to educate himself more fully. But it is not this Court’s role

 here to opine on whether or how the school should have disciplined C.G. for his conduct. It is

 this Court’s role to opine only on whether the school had the authority to do so. I find that under




                                                    18
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 19 of 30




 Tinker, the school did have authority to discipline C.G. for his Snapchat post referencing

 “exterminat[ing] the Jews.”

        Accordingly, C.G.’s first claim alleging violations of the First and Fourteenth

 Amendments for suspending and expelling C.G. is dismissed.

        B. Second Claim: First Amendment Facial Challenge

        C.G. also argues that District policies, including JICDA(13), JICDA(19), ACC-R and

 JKD-1-1E are facially overbroad. C.G. argues that the policies “violate the First Amendment by

 allowing students to be suspended or expelled for speech that occurs off-campus, unconnected to

 a school-sponsored event or activity.” ECF No. 30 ¶ 99.

        Facial overbreadth challenges are generally disfavored. See West, 206 F.3d at 1367.

 “One exception exists, however, to the rule that courts will not pass upon facial challenges to

 laws. The exception is First Amendment challenges to laws based on overbreadth.” Id. (citing

 Los Angeles Police Dep't v. United Reporting Publ'g Corp., 528 U.S. 32, 37–38 (1999)). Yet the

 Supreme Court has held that the overbreadth doctrine is “not casually employed.” United

 Reporting Publ'g, 528 U.S. at 39. The Tenth Circuit has confirmed that “[a] court should address

 an overbreadth challenge to a law only when the law may have a chilling effect on the free

 speech rights of parties not before the court.” West, 206 F.3d at 1367 (citing United Reporting

 Publ'g, 528 U.S. at 37–38).

        Here, “‘no realistic danger’ exists that [the District’s policies] will ‘significantly

 compromise First Amendment protections of parties not before the court.” Id. (quoting Members

 of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 801 (1984)). JICDA(13) prohibits

 “[e]ngaging in verbal abuse, i.e., name-calling, ethnic or racial slurs, or derogatory statements

 addressed publicly to others” only to the extent that such conduct “precipitate[s] disruption of the



                                                   19
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 20 of 30




 school program or incite[s] violence.” ECF No. 32-3 at 4. JICDA(19) prohibits “[b]ehavior on

 or off school property” only to the extent that such behavior “is detrimental to the welfare,

 safety, or morals of other students or school personnel.” Id. ACC-R allows suspension or

 expulsion for “intimidation, harassment or hazing” when such conduct “seriously disrupt[s] the

 learning environment, undermine[s] a sense of civility, or present[s] a danger to the safety and

 welfare of students and staff.” Id. at 6. Finally, JKD-1-E prohibits “[b]ehavior on or off school

 property,” only to the extent that such behavior “is detrimental to the welfare or safety of other

 pupils or of school personnel.” Id. at 1. Thus, the policies facially fall within the Tinker

 standard, allowing the District to discipline students only to the extent that off-campus behavior

 could foreseeably cause substantial disruption to the learning environment.

        C.G.’s only response is that the policies must be overbroad because at the time that C.G.

 was suspended, only one family had contacted school officials about the Snapchat post. ECF

 No. 36 at 13. C.G. asserts that “[i]f Defendants’ policies allow for suspension based on a single

 complaint that another student used offensive language, then their policies undoubtedly infringe

 on a substantial amount of protected speech.” Id. Yet as noted above, this argument

 misunderstands Tinker. Tinker does not require even one complaint for a school to take action.

 See Tinker, 393 U.S. at 514. Rather, Tinker contemplates whether the school could “reasonably

 forecast[]” substantial disruption. Taylor, 713 F.3d at 36 (citing Tinker, 393 U.S. at 513). And

 as described above, the school did indeed reasonably forecast disruption in this case.

        Accordingly, C.G.’s second claim alleging a violation of the First and Fourteenth

 Amendments against the District and the Board for adopting unconstitutional policies is

 dismissed.




                                                  20
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 21 of 30




         C. Third Claim: Due Process

         C.G. claims that C.G. was denied due process throughout the suspension and expulsion

 process. ECF No. 36 at 13–14. “The Supreme Court decision in Goss v. Lopez, 419 U.S. 565

 (1975), sets the standard for procedural due process owed to students facing short-term school

 suspensions.” Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1240 (10th Cir. 2001). Under

 Goss, a suspension of ten days or less requires “that the student be given oral or written notice of

 the charges against him and, if he denies them, an explanation of the evidence the authorities

 have and an opportunity to present his side of the story.” Id.

         The Goss court also explained that “[l]onger suspensions or expulsions for the remainder

 of the school term, or permanently, may require more formal procedures.” Goss, 419 U.S. at

 584. The Tenth Circuit has not defined exactly what such formal procedures must look like. In

 considering whether a school’s procedures for long-term suspensions or expulsions are

 appropriate, the Tenth Circuit applies the balancing test of Mathews v. Eldridge, 424 U.S. 319

 (1976). See Watson, 242 F.3d at 1240. “Under Mathews, a court must balance three factors: (1)

 the private interest that will be affected by the official action, (2) the probable value, if any, of

 additional or substitute procedural safeguards, and (3) the government's interest, including the

 fiscal and administrative burden, that the additional or substitute procedural requirements would

 entail.” Id. (citing Mathews, 424 U.S. at 334–35).

         However, the Tenth Circuit has emphasized that “‘[a]ll that is necessary’ to satisfy due

 process ‘is that the procedures be tailored, in light of the decision to be made, to “the capacities

 and circumstances of those who are to be heard,” to insure that they are given a meaningful

 opportunity to present their case.’” Watson, 242 F.3d at 1241 (quoting Mathews, 424 U.S. at



                                                    21
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 22 of 30




 349). The Tenth Circuit has explained that the purpose of this test is to properly balance “[t]he

 students’ interest in unfair or mistaken exclusion from the educational process” and “the school's

 interest in discipline and order.” Brown v. Univ. of Kansas, 599 F. App’x 833, 837 (10th Cir.

 2015) (unpublished) (quoting Watson, 242 F.3d at 1240) (internal quotations omitted).

        C.G. makes several discrete due process arguments regarding his disciplinary process. I

 separately consider C.G.’s arguments regarding the suspension decisions and the expulsion

 decision.

                1. Suspension Process

        First, C.G. argues that C.G. was not provided adequate notice, opportunity to be heard, or

 an avenue for appealing his initial suspension or the two extensions of his suspension. ECF No.

 30 ¶¶ 118, 121–22. C.G. was initially suspended on September 16 for five days through

 September 20. On September 18 C.G.’s suspension was extended for an additional five days

 through September 27. Later that same day C.G.’s suspension was extended for an additional

 eleven days through October 21.

        C.G. argues that I should consider each suspension and expulsion decision separately in

 evaluating whether due process was provided. Defendants argue that it is wrong to segregate the

 discipline into phases because it was all tied to the same conduct—the Snapchat post—and the

 suspensions were subsumed by the ultimate expulsion. I take the middle ground. I agree with

 C.G. that it is necessary to consider each disciplinary decision in considering whether due

 process was provided. However, because each decision was made in relation to the same

 conduct, the procedure afforded at one stage of the disciplinary process may be sufficient at a

 subsequent stage.




                                                 22
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 23 of 30




        C.G.’s initial five-day suspension is governed by Goss. For short-term suspensions under

 ten days, Goss requires only “that the student be given oral or written notice of the charges

 against him and, if he denies them, an explanation of the evidence the authorities have and an

 opportunity to present his side of the story.” Watson, 242 F.3d at 1240. Here, C.G.’s complaint

 alleges that “[Dean] Thomas notified C.G. that he was suspended . . . while CCHS investigated

 how his off-campus speech impacted the school environment.” ECF No. 30 ¶ 51. C.G. further

 alleged that he was “in [Dean] Thomas’s office for hours.” Id. This constitutes sufficient notice

 and opportunity to be heard under Goss.

        C.G. also argues that he was denied an opportunity to appeal the suspension. Goss does

 not constitutionally require such heightened process. Further, District policy JIII-R does allow

 students to file a complaint of “a violation or inequitable application” of any Board policy. ECF

 No. 32-3 at 10–11. The fact that C.G. did not take advantage of this policy does not mean that he

 did not have the opportunity to do so.

        The first, five-day extension brought the total suspension to ten days. Such a suspension

 is still governed by Goss. Dean Thomas informed C.G.’s mother of the extension, and Assistant

 Principal Uhlig sent a follow-up letter confirming this decision. This constitutes sufficient

 notice. And because this extension was made for the same reasons as the initial suspension, C.G.

 had sufficient opportunity to be heard vis-à-vis the initial discussion with Dean Thomas.

        The second, eleven-day extension brought the total suspension to twenty-one days and

 out of the realm of short-term suspensions under Goss. In considering whether “more formal

 procedures” were required under the Mathews test, “the issue is whether greater protections

 would have proved beneficial.” Brown, 599 F. App’x at 837. Here, C.G. does not expressly

 specify what additional procedures were required beyond an opportunity to be heard on the



                                                 23
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 24 of 30




 decision to extend. He argues that C.G.’s parents were not given notice of a time and place they

 could meet with Dean Thomas or Assistant Principal Uhlig to review the suspension extension,

 in violation of District Policy JKD-1-R. ECF No. 30 ¶ 65.

        Preliminarily, “a school’s failure to comply with its own rules ‘does not, in itself,

 constitute a violation of the Fourteenth Amendment.’” Brown, 599 F. App’x at 838 (quoting Hill

 v. Trs. of Ind. Univ., 537 F.2d 248, 252 (7th Cir. 1976)). Further, C.G. had an opportunity to be

 heard when Dean Thomas informed him of the initial suspension decision. C.G. has never

 denied that the conduct occurred; he argues only that the school did not have the authority to

 discipline him for the conduct. Significantly, the extension decision was made for the express

 purpose of facilitating an expulsion review process for answering that question. In light of these

 facts, more formal procedures for the second suspension decision would have added little.

        Second, C.G. argues that C.G.’s conduct did not violate the policies relied upon in

 suspending him. ECF No. 30 ¶¶ 119–20. As discussed above, I disagree.

                2. Expulsion Process

        C.G. also alleges deficiencies in the subsequent expulsion process. First, C.G. alleges

 that defendants violated Colorado law and District policy requiring the Superintendent to review

 the hearing officer’s factual findings and recommendation and issue a written decision within

 five days of the expulsion hearing. Id. ¶¶ 76–77, 116. Superintendent Siegfried did not adopt

 the hearing officer’s recommendation of expulsion until fourteen days after the hearing.

 However, “a violation of state law does not state a Constitutional due process claim.” Storie v.

 Indep. Sch. Dist., No. 13, 834 F. Supp. 2d 1305, 1309 (E.D. Okla. 2011) (citing Nordlinger v.

 Hahn, 505 U.S. 1, 26 (1992)); cf. White v. Salisbury Tp. Sch. Dist., 588 F. Supp. 608, 614 (E.D.

 Pa. 1984) (“[W]here a state has issued regulations requiring school districts to promulgate and



                                                 24
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 25 of 30




 publish specific procedural rules and safeguards governing suspensions, a failure to comply with

 those regulations would violate state law only and would not rise to the level of a constitutional

 violation.”). Nor, once again, is a school’s failure to comply with its own rules enough to

 constitute a due process violation Brown, 599 F. App’x at 838 (quoting Hill v. Trs. of Ind.

 Univ., 537 F.2d 248, 252 (7th Cir. 1976)).

        Second, C.G. argues “[i]n their attempt to justify their punishment of C.G., Defendants

 repeatedly exaggerated or obscured facts and engaged in perjury.” ECF No. 30 ¶ 126. C.G. does

 not expressly clarify to what he refers, but presumably he refers to his allegations that: (1)

 Assistant Principal Uhlig testified that he was unaware that C.G. had posted an apology to his

 Snapchat feed, despite the fact that he had received a screenshot of C.G.’s apology post via email

 and forwarded it to other school officials four hours before he decided to recommend expulsion;

 and (2) Assistant Principal Uhlig also testified that the post caused “extreme outcry of concerned

 community members and students . . . over fear to come to school” and “fear to access

 education,” despite C.G.’s allegation that in fact “[n]o student expressed fear about coming to

 school . . . and no student was afraid to access education.” ECF No. 30 ¶¶ 71–72.

        These allegations are insufficient to support a due process violation. “In order to

 establish a denial of due process, a student must show substantial prejudice from the allegedly

 inadequate procedure.” Watson, 242 F.3d at 1242 (citing United States v. Kennedy, 64 F.3d

 1465, 1473 (10th Cir. 1995), Moore v. Reynolds, 153 F.3d 1086, 1111 (10th Cir. 1998), Keough

 v. Tate County Board of Ed., 748 F.2d 1077 (5th Cir. 1984)). It is unclear how Principal Uhlig’s

 alleged lie regarding the apology post is relevant. C.G. does not allege that C.G.’s apology post

 affects the school’s constitutional authority to discipline C.G. Nor does C.G. allege that the

 alleged lie influenced the school’s decision on whether or how to discipline C.G. Regardless of



                                                  25
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 26 of 30




 whether Assistant Principal Uhlig knew about the apology post when he made the decision to

 recommend expulsion, C.G. subsequently had ample opportunity to present his side of the story.

 At the expulsion hearing he was represented by counsel and was able to present evidence.

 Further, it was Superintendent Siegfried, not Assistant Principal Uhlig, who ultimately made the

 decision to accept the hearing officer’s recommendation to expel C.G.

        Additionally, C.G.’s allegation that Assistant Principal Uhlig exaggerated or lied about

 the “extreme outcry of concerned community members and students” is facially incorrect. ECF

 No. 30 ¶ 72. C.G.’s complaint indicates that one student immediately showed the post to her

 father; the post spread through the Jewish community; another family contacted Principal Silva

 before the weekend was over to express that their son was fearful and angry; multiple news

 outlets ran stories on the post; three additional parents subsequently contacted CCHS about the

 post; and CCHS saw fit to dedicate an advisory period to hate speech. C.G. cannot argue in good

 faith that Assistant Principal Uhlig was exaggerating or lying about the community’s outcry just

 because no student directly confronted school officials about their discomfort.

        Third, C.G. argues in his response that C.G. did not have the opportunity to

 “meaningfully assert his First Amendment right[s]” during the expulsion hearing. ECF No. 36 at

 14. Although C.G. did assert a First Amendment argument at the hearing, he takes issue with the

 hearing officer’s conclusion that she could not determine issues of law, including whether C.G.’s

 speech was protected by the First Amendment. C.G.’s assertion that the expulsion hearing

 should have made a finding on his First Amendment rights constitutes an assertion that the

 school should have included more formal procedures under Goss. In analyzing such an

 argument, I must use the Mathews balancing test. See Watson, 242 F.3d at 1240. C.G. has a

 strong private interest in his education and in avoiding unfair exclusion from the education



                                                 26
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 27 of 30




 process. See Goss, 419 U.S. at 576 (“‘[E]ducation is perhaps the most important function of

 state and local governments,’ and the total exclusion from the education process for more than a

 trivial period . . . is a serious event in the life of the suspended child.” (quoting Brown v. Board

 of Education, 347 U.S. 483, 493 (1954)); Brown, 599 F. App’x at 837 (explaining that applying

 the Mathews test to serious public school discipline properly balances “‘[t]he students’ interest in

 unfair or mistaken exclusion from the educational process’ and ‘the school's interest in discipline

 and order.’” (quoting Watson, 242 F.3d at 1240)). Defendants do not dispute this serious due

 process interest.

        The parties do not address the relative benefits and burdens of instituting a requirement

 that expulsion hearing officers be empowered to make not just factual findings, but also

 constitutional findings. However, the Tenth Circuit has repeatedly emphasized that Goss’s

 requirement of “more formal procedures” is “not necessarily the equivalent of a trial,” Brown,

 599 F. App’x at 837, and that “public school districts are not courts of law,” West, 206 F.3d at

 1364. School disciplinary hearings are intended to address whether, as a factual matter, the

 student violated district policy. See Goss, 419 U.S. at 584 (describing informal disciplinary

 hearings as operating in a “factfinding function” that allows the student “the opportunity to

 characterize his conduct and put it in what he deems the proper context”); cf. West, 206 F.3d at

 1364 (rejecting student’s argument that he was denied a “meaningful” hearing because the

 school did not address whether he “intended” to harass or intimidate anyone in violation of

 district policy). Imposing a requirement that disciplinary hearings must address constitutional

 questions is beyond that scope and would risk “overwhelming[ing] administrative facilities in

 many places and, by diverting resources, cost more than it would save in educational




                                                   27
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 28 of 30




 effectiveness.” Id. at 583. The proper route for C.G.’s First Amendment argument is with this

 Court.

          Thus, I find that although C.G. has a strong interest in his uninterrupted education, the

 probable value of requiring school disciplinary hearings to address constitutional questions does

 not outweigh the school’s interest in discipline and order. Accordingly, C.G.’s third claim

 alleging a violation of Fourteenth Amendment procedural due process rights is dismissed.

          D. Fourth Claim: Due Process Facial Challenge

          C.G. presents a due process facial challenge alleging that the District’s policies are vague

 and overbroad. As discussed, overbreadth challenges are generally disfavored and heavily

 scrutinized. See West, 206 F.3d at 1367 (“[W]e believe cases of alleged unconstitutional

 enforcement of a public school district’s disciplinary policies, like any other laws, are best

 addressed in most instances ‘when (and if) they arise, rather than prophylactically through the

 disfavored mechanism of a facial challenge.’ (quoting City of Chicago v. Morales, 527 U.S. 41

 (1999) (Thomas, J., dissenting)).

          To establish that policies are unconstitutionally vague, a plaintiff can show that “a

 reasonable student of ordinary intelligence who read the policy could not understand what

 conduct it prohibited.” Id. at 1368 (citing Broadrick, 413 U.S. at 608 (full cite)). Yet “[g]iven

 the school’s need to be able to impose disciplinary sanctions for a wide range of unanticipated

 conduct disruptive of the educational process, . . . school disciplinary rules need not be as

 detailed as a criminal code which imposes criminal sanctions.” Id. (quoting Bethel Sch.

 Dist.,478 U.S. at 686) (internal quotations omitted) (alterations in original).

          Here, C.G.’s complaint does not expressly clarify which District policies he challenges. I

 assume he refers to the three policies referenced elsewhere in the complaint: JDK-1-E, JICDA,



                                                   28
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 29 of 30




 and ACC-R. C.G.’s complaint alleges only that the policies are overbroad “because they provide

 school officials unbridled discretion to discipline students,” including for off-campus speech;

 “the language used is ambiguous and criteria for discipline are entirely subjective”; and “they do

 not allow a person of ordinary intelligence to determine what conduct the policies prohibit.”

 ECF No. 30 ¶¶ 134–37.

        C.G. appears to abandon this claim, as he does not address it in his response to

 defendants’ motion to dismiss. As such, C.G. does not provide any argument or point to any

 specific language indicating that the policies are overbroad. More importantly, I find that the

 policies do plainly specify what conduct is prohibited such that a person of ordinary intelligence

 could understand. I have already discussed the sufficiency of the specific language of the

 policies in the context of the looser standard of C.G.’s First Amendment overbreadth challenge.

        Further, to the extent that C.G. challenges on vagueness grounds the language in policies

 JKD-1-E and JICDA, which permit discipline for behavior “which is detrimental to the welfare

 or safety of other pupils or of school personnel” or is “detrimental to the welfare, safety, or

 morals of other students or school personnel,” the Colorado Supreme Court has already

 addressed the issue. This language comes directly from Colo. Rev. Stat. § 22-33-106(1)(c). In

 People in Interest of K.P., 514 P.2d 1131, 1133 (Colo. 1973), the Colorado Supreme Court

 rejected a vagueness challenge to Colo. Rev. Stat. § 22-33-106(1)(c), concluding “the legislature

 has provided factors in sufficiently clear and definite language to apprise students of the type of

 conduct which is prohibited.”

        Accordingly, C.G.’s due process overbreadth claim is dismissed.




                                                  29
Case 1:19-cv-03346-RBJ Document 44 Filed 08/10/20 USDC Colorado Page 30 of 30




        E. Fifth Claim: § 1983 Conspiracy

        Finally, C.G. brings a conspiracy claim under § 1983. “To state a conspiracy claim

 under § 1983, a plaintiff must plead that he was deprived of a constitutional right as a result of

 a conspiracy comprised of or including conspirators acting under color of state law.”

 Leatherwood v. Rios, 705 F. App'x 735, 739 (10th Cir. 2017) (citing Dixon v. City of Lawton,

 898 F.2d 1443, 1449 & n.6 (10th Cir. 1990)). C.G. fails to state a § 1983 conspiracy claim

 because, as described above, he failed to establish a constitutional violation. See id.

        Accordingly, C.G.’s fifth claim for conspiracy under § 1983 is dismissed.



                                              ORDER

        Defendant’s motion for summary judgment, ECF No. 32, is GRANTED. The Court

 dismisses plaintiff’s amended complaint in its entirety.

        DATED this 10th day of August, 2020.



                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                  30
